Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that in regards to independent claim 1, Fang (US 20180173240), Ferguson (US 20140379247), and Zhang (US 20190072965), taken alone or in combination, fail to teach the claimed second image and the limitation “generate, based on sensor information from one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor a symbolic visual representation indicative of a designated direction of traffic of a lane of traffic”. In particular, that the office has admitted Fang does not teach such a second image and Ferguson does not cure this deficiency. Still further, that while Zhang does discuss collecting training data of actual trajectories of vehicles under different scenarios and these scenarios may be represented by an occupancy grid, a collection of vehicle states on a map, or a graphical representation, Zhang still fails to explicitly teach or suggest that the second image includes a symbolic visual representation indicative of a designated direction of traffic of a lane of traffic and therefore fails to cure the deficiencies of Fang. 
However, the newly amended limitations are claimed broadly, and by a broadest reasonable interpretation the second image now requires a symbol in some way visually showing the direction of traffic within a lane. As traffic is moving in that lane, it must be designated to that lane. Zhang teaches exactly this, the actual trajectories of vehicles can be collected as training data in context and 
As such Fang, in view of Ferguson and Zhang, teach each and every limitation of independent claim 1 and this argument is unpersuasive. An updated rejection addressing the newly amended limitations has been provided below.  
Applicant argues independent claims 6 and 11 recite similar features to independent claim 1 and therefore are allowable for the same reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims are allowable at least by virtue of their dependency on an allegedly allowable base claim. 
This argument is unpersuasive for at least the same reasons as give above. 

Claim Objections
Claim 1 objected to because of the following informalities: recites “the second image including the road traffic factor a symbolic visual representation indicative of” which is believed should recite “the second image including the road traffic factor and a symbolic visual representation indicative of” (emphasis added) as this language differs from the other independent claims which have been amended identically beyond this believed informality and would otherwise be unclear. The claim has been interpreted consistent with this missing word being present. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 20180173240) in view of Ferguson et al. (US 20140379247) and Zhang et al. (US 20190072965).
In regards to claim 1, Fang teaches a system for controlling a vehicle, the system comprising: an electronic processor configured to (Fig 1, 2, 3, 9, processor 901)
capture, via a camera, a first image; ([0022] may include one or more cameras 211 which may be still and/or video cameras.)
determine, within the first image, a road traffic factor; ([0029] autonomous vehicle 101 perceives surrounding environment to identify vehicles nearby and vehicle independent information surrounding the identified vehicles to determine physical constraints of the own vehicle. Sensor data may receive similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
	Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would 
Fang does not teach:
generate, based on sensor information from one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor a symbolic visual representation indicative of a designated direction of traffic of a lane of traffic; 
determine, based on the detected road traffic factor and the second image, a predicted trajectory of a second traffic participant proximate to the vehicle; and 
generate a steering command for the vehicle based on the predicted trajectory.
However, Ferguson teaches determining relevant areas of an image, notably an own lane of the vehicle and ignoring remaining areas of that image that represent areas other than the lane ([0022], [0023]). 
Further, Zhang teaches collecting and assimilating training data from perception data, including image data ([0058]). The training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information. The actual trajectories of vehicles can be collected as training data in context and correspond to different traffic patterns, environmental conditions, and locations, and these scenarios represented in the top down image or maps ([0048]). The training data is then used to determine control information for the vehicle ([0058] lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Fang by incorporating the teachings of Ferguson and Zhang such that a second image of the environment is generated based on perception data at least 
The motivation to generate a second image, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]) and to ignore areas of an image representing other lanes than the own lane of travel, as acknowledged by Ferguson, is that by limiting the images to only analyzing the portion of the image that represents the travel lane allows for more efficient and accurate object recognition ([0022]) and one of ordinary skill would have recognized also allows for prioritizing processing.

In regards to claim 2, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the electronic processor determines the predicted trajectory based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 3, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the electronic processor is further configured to determine the predicted trajectory based on either or both of a velocity and acceleration of the second traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. 

In regards to claim 4, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the second traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 5, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1, wherein the electronic processor is further configured to determine the predicted trajectory of the second traffic participant proximate to the vehicle based on a predicted trajectory of a third traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a third traffic participant must inform the trajectory of a second traffic participant.)

In regards to claim 6, Fang teaches a device for controlling a vehicle, the device comprising: (Fig 2, 9)
one or more sensors, including a camera, communicatively coupled to an electronic processor, the electronic processor configured to ([0022] sensor system 114 includes cameras 211. [0029] vehicle receives sensor information, so processor must receive information from the sensors as well.)

determine, within the first image, a road traffic factor; ([0029] autonomous vehicle 101 perceives surrounding environment to identify vehicles nearby and vehicle independent information surrounding the identified vehicles to determine physical constraints of the own vehicle. Sensor data may receive similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would have understood this must include generating a steering command to allow the vehicle to traverse this path.
Fang does not teach:
generate, based on sensor information from the one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor and a symbolic visual representation indicative of a designated direction of traffic of a lane of traffic; 
determine, based on the detected road traffic factor and the second image, a predicted trajectory of a second traffic participant proximate to the vehicle; and 
generate a steering command for the vehicle based on the predicted trajectory.

Further, Zhang teaches collecting and assimilating training data from perception data, including image data ([0058]). The training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information. The actual trajectories of vehicles can be collected as training data in context and correspond to different traffic patterns, environmental conditions, and locations, and these scenarios represented in the top down image or maps ([0048]). The training data is then used to determine control information for the vehicle ([0058] lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fang by incorporating the teachings of Ferguson and Zhang such that a second image of the environment is generated based on perception data at least in part including the first image, where the second image includes information on the objects surrounding the vehicle, their behavior in context, and shows only the lane of travel of the vehicle, ignoring other areas, and is then incorporated back into the teachings of Fang by being used at least in part to determine a predicted trajectory of nearby traffic participants and generate commands for the vehicle.
The motivation to generate a second image, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]) and to ignore areas of an image representing other lanes than the own lane of travel, as acknowledged by Ferguson, is that by limiting the images to only analyzing the portion of the image that represents the travel lane allows for more efficient and accurate object 

In regards to claim 7, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the electronic processor determines the predicted trajectory based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 8, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the electronic processor is further configured to determine the predicted trajectory based on either or both of a velocity and acceleration of the second traffic participant. ([0043] vehicle dependent information may also be determined, which includes speed and acceleration of observed vehicles. [0044] this information is input to behavior prediction module, which is then used to control the vehicle.)

In regards to claim 9, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the second traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, 

In regards to claim 10, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6, wherein the electronic processor is further configured to determine the predicted trajectory of the second traffic participant proximate to the vehicle based on a predicted trajectory of a third traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a third traffic participant must inform the trajectory of a second traffic participant.)

In regards to claim 11, Fang teaches a method for controlling a vehicle, the method comprising: (Fig 7)
capturing, via a camera, a first image; ([0058] at step 701, surrounding environment of vehicle is perceived. [0022] may include one or more cameras 211 which may be still and/or video cameras, which one of ordinary skill in the art are what recognizes the surrounding environment.)
determining, within the first image, a road traffic factor; ([0058] at step 702, vehicle independent information is determined. [0029] vehicle independent information may be similar things as to what an ordinary driver would perceive, including lane information, traffic lights, relative vehicle positions, pedestrians, buildings, crosswalks, and other traffic related signs. These are road traffic factors.)
Fang also teaches based at least in part on the vehicle independent information determined by the vehicle sensors, a trajectory of an observed vehicle may be predicted ([0029]). Further, Fang teaches a maneuver may be determined by a planning module includes determining paths, routes, and driving parameters to avoid obstacles around the vehicle ([0029], [0039]). One of ordinary skill in the art would 
Fang does not teach:
generating, based on sensor information from one or more sensors of the vehicle and the first image, a second image symbolically depicting a simplified environment surrounding the vehicle corresponding to an actual environment surrounding the vehicle, the second image omitting a first traffic participant included in the first image, the second image including the road traffic factor and a symbolic visual representation indicative of a designated direction of traffic of a lane of traffic; 
determining, based on the detected road traffic factor and the second image, a predicted trajectory of a second traffic participant proximate to the vehicle; and 
generating a steering command for the vehicle based on the predicted trajectory. 
However, Ferguson teaches determining relevant areas of an image, notably an own lane of the vehicle and ignoring remaining areas of that image that represent areas other than the lane ([0022], [0023]).
Further, Zhang teaches collecting and assimilating training data from perception data, including image data ([0058]). The training data may be collected and formed into a top down image of the environment including representations of the occupancy of the surrounding environment, vehicle states, and other relevant information. The actual trajectories of vehicles can be collected as training data in context and correspond to different traffic patterns, environmental conditions, and locations, and these scenarios represented in the top down image or maps ([0048]). The training data is then used to determine control information for the vehicle ([0058] lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Fang by incorporating the teachings of Ferguson and Zhang such that a second image of the environment is generated based on perception data at least 
The motivation to generate a second image, as acknowledged by Zhang, is that this information can be incorporated into trajectory generation for the own vehicle to safely avoid nearby vehicles in a real world driving environment ([0018]) and to ignore areas of an image representing other lanes than the own lane of travel, as acknowledged by Ferguson, is that by limiting the images to only analyzing the portion of the image that represents the travel lane allows for more efficient and accurate object recognition ([0022]) and one of ordinary skill would have recognized also allows for prioritizing processing.

In regards to claim 12, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the predicted trajectory is determined based on the detected road factor and the second image using a deep learning network. ([0031] autonomous vehicle predicts trajectories using a machine learning model. [0016] the model is made to emulate human thought patterns. One of ordinary skill in the art would have recognized that a machine learning model that emulates human thought processes is a deep learning network. This is then used to control the vehicle.)

In regards to claim 13, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the predicted trajectory is determined based on either or both of a velocity and acceleration of the second traffic participant. ([0043] vehicle dependent information may also be 

In regards to claim 14, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the road traffic factor is at least one selected from the group consisting of a traffic sign, a traffic light, a road marking, and a trajectory of an object proximate to the second traffic participant. ([0036] vehicle independent information can include lane configuration, which is equivalent to road marking, traffic light signals, and traffic related signs, pedestrian information may also be included, which is an object proximate to the traffic participant. [0043] vehicle dependent information can include the speed, acceleration, and heading of nearby vehicles which is equivalent to a trajectory of an observed vehicle. At least one of these serves as the road traffic factor.)

In regards to claim 15, Fang, as modified by Ferguson and Zhang, teaches the method of claim 11, wherein the predicted trajectory of the second traffic participant proximate to the vehicle is determined based on a predicted trajectory of a third traffic participant. ([0059] vehicles may be determined to have trajectories based upon object nearby to the vehicles and the predicted trajectories of those objects. As such, the trajectory of a third traffic participant must inform the trajectory of a second traffic participant.)

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Ferguson and Zhang, in further view of Satzoda et al. (US 20180365888).
In regards to claim 16, Fang, as modified by Ferguson and Zhang teaches the method of claim 11. 

However, Satzoda teaches object kinematics shown in images, including historic object positions and kinematic values, for example velocity ([0067]), where a historic position and historic velocity are a historic trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Fang, as already modified by Ferguson and Zhang, by incorporating the teachings of Satzoda, such that images include historic trajectories of other objects around the vehicle. 
The motivation to do so is that, as acknowledged by Satzoda, such information can be used to cheaply and quickly reconstruct environments around a vehicle ([0003], [0004]), which one of ordinary skill would have recognized improves safety of the vehicle. 

In regards to claim 17, Fang, as modified by Ferguson and Zhang, teaches the system of claim 1.
Fang, as modified by Ferguson and Zhang, does not teach: wherein the second image includes a historic trajectory of the second traffic participant.
However, Satzoda teaches object kinematics shown in images, including historic object positions and kinematic values, for example velocity ([0067]), where a historic position and historic velocity are a historic trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control system of Fang, as already modified by Ferguson and Zhang, by incorporating the teachings of Satzoda, such that images include historic trajectories of other objects around the vehicle. 


In regards to claim 18, Fang, as modified by Ferguson and Zhang, teaches the device of claim 6. 
Fang, as modified by Ferguson and Zhang, does not teach: wherein the second image includes a historic trajectory of the second traffic participant.
However, Satzoda teaches object kinematics shown in images, including historic object positions and kinematic values, for example velocity ([0067]), where a historic position and historic velocity are a historic trajectory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fang, as already modified by Ferguson and Zhang, by incorporating the teachings of Satzoda, such that images include historic trajectories of other objects around the vehicle. 
The motivation to do so is that, as acknowledged by Satzoda, such information can be used to cheaply and quickly reconstruct environments around a vehicle ([0003], [0004]), which one of ordinary skill would have recognized improves safety of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dally et al
Li et al. (US 20210009166) teaches a machine learning model that can analyze sensor information received from a vehicle to output vehicle guidance information.
Miller Jr. et al. (US 20210001773) teaches vehicle image processing where the own vehicle is removed from images to better analyze the portion of the image that does not contain the own vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661